          Case 1:19-mc-00121-MEH Document 1 Filed 11/21/19 USDC Colorado Page 1 of 7

$2 5HY $SSOLFDWLRQIRUD:DUUDQWWR6HL]H3URSHUW\6XEMHFWWR)RUIHLWXUH




                                         81,7('67$7(6',675,&7&2857
                                                                       IRUWKH
                                                               District of Colorado
                                                         BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                ,QWKH0DWWHURIWKH6HL]XUHRI
             (Briefly describe the property to be seized)
                                                                                         &DVH1R    19-mc-121-MEH
     All funds up to the amount of $4,796,586.42
   transferred to Bank of America account number
                    488079956927

                                                   $33/,&$7,21)25$:$55$17
                           726(,=(3523(57<68%-(&772)25)(,785(


        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHL]XUHZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWWKHIROORZLQJSURSHUW\LQWKH                  'LVWULFWRI
          Colorado            LVVXEMHFWWRIRUIHLWXUHWRWKH8QLWHG6WDWHVRI$PHULFDXQGHU    18      86&
981 (a)(1)(C)                                              (describe the property)


All funds up to $4,796,586.42 transferred to Bank of America account number 488079956927 in the name of Stovall
Trucking, LLC, held in Bank of America hold harmless account under internal identification of Party ID #15009242739



           7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV

 The facts to support a finding of Probable Cause for issuance of a Seizure Warrant are set forth in the attached affidavit
 which is continued on the attached sheet and made a part hereof.




           ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
           u

                                                                                                       s/Deborah Sikiyan
                                                                                                       Applicant’s signature


                                                                                               Deborah Sikiyan, FBI Special Agent
                                                                                                       Printed name and title



6ZRUQWREHIRUHPHDQG:              VLJQHGLQP\SUHVHQFH X submitted, attested to, and acknowledged by reliable electronic means.



'DWH        11/21/2019
                                                                                                         Judge’s signature

&LW\DQGVWDWH Denver, Colorado                                                            Michael E. Hegarty, U.S. Magistrate Judge
                                                                                                       Printed name and title
Case 1:19-mc-00121-MEH Document 1 Filed 11/21/19 USDC Colorado Page 2 of 7




       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEIZURE WARRANT


       I, Deborah Sikiyan, a Special Agent with the Federal Bureau of Investigation,

being duly sworn, declare and state as follows:

       This Affidavit is submitted in support of an application for a seizure warrant for

the following subject bank account:

            (a) All funds up to the amount of $4,796,586.42 transferred to Bank of

               America account number 488079956927 in the name of Stovall Trucking,

               LLC, held in Bank of America hold harmless account under internal

               identification of Party ID # 15009242739 (the “Subject Account”).

                               GENERAL BACKGROUND

       1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI)

and have been so employed since approximately May of 2000. I am currently assigned

to the Denver Field Office, White Collar Crime squad, where I investigate violations of

federal law relating to various white collar crimes including money laundering,

bank/mail/wire fraud, and securities fraud. Since becoming an FBI Agent, I have

received specialized and on the job training regarding a variety of criminal activities

including various types of fraud.

       2.      The facts set forth in this affidavit are based upon my personal

observations, my training and experience, and information obtained from various law

enforcement personnel and witnesses. This affidavit is intended to show merely that

there is sufficient probable cause for the requested warrant and does not purport to set

forth all of my knowledge of or investigation into this matter.

                                              1
Case 1:19-mc-00121-MEH Document 1 Filed 11/21/19 USDC Colorado Page 3 of 7




                        STATEMENT OF PROBABLE CAUSE

      3.     There is probable cause to believe that the funds in the Subject Account

are subject to seizure and forfeiture pursuant to 18 U.S.C. § 981(a)(1) (C) and (b) as

property which constitutes or is derived from proceeds traceable to one or more

violations of 18 U.S.C. § 1343, (Wire Fraud).

      4.     Specifically, there is probable cause to believe that the Subject Account

contains proceeds of a Business Email Compromise (BEC) fraud scheme perpetrated

against Xcel Energy and its subsidiaries to include Northern States Power Company,

Southwestern Public Service Company, and Public Service Company of Colorado.

      5.     On November 7, 2019, Xcel Energy and its subsidiaries filed a complaint

with the Internet Crime Complaint Center of the FBI stating they were a victim of a

Business Email Compromise (BEC) in the amount of $4,796,586.42.

      6.      Since September 2012, the FBI has spearheaded an undercover

operation called “Operation Purloined Wire,” which has targeted an international

network of actors, co-conspirators, and money mules engaged in a sophisticated email

phishing, computer intrusion, and social engineering scheme targeting a variety of

businesses and individuals across the United States. The scheme is commonly called,

“Business Email Compromise,” where a victim company is targeted via email by a BEC

actor. In a typical BEC scam, an employee of the victim company is sent an email by

the BEC actor posing as a vendor and directs the victim company employee to wire

money or modify the banking information to a specified account for the purported

reason to pay an alleged invoice or service contract.




                                            2
Case 1:19-mc-00121-MEH Document 1 Filed 11/21/19 USDC Colorado Page 4 of 7




      7.     On September 16, 2019, an accounts payable employee, Rebecca D.

Arellano (Arellano), of Xcel Energy located in Denver, Colorado, received an email

purported to be from an accounts receivable employee at Wanzek Construction (BEC

actor) requesting a payment update on construction expenses performed by Wanzek

Construction on Foxtail Wind Farm Phase. It should be noted that Wanzek

Construction is a true vendor doing business with Xcel Energy.

      8.     On September 16, 2019, Arellano replied that she would need an invoice

number or purchase order number.

      9.     On September 17, 2019, Arellano received an additional email stating that

the invoice number is 10-13741 in the amount of $367,870.30 and the vendor company

code is 4190003500. They also sent an updated telephone number of 302-659-9922.

      10.    The accounts payable employee at Xcel then called the phone number

provided in the email by the false vendor and confirmed the new payment information.

The new payment information provided to Xcel for Wanzek Construction was Bank of

America account number 488079956927 in the name of Stovall Trucking, LLC.

      11.    Based on the new payment information provided to Xcel, several ACH

transfers to Bank of America account number 488079956927 in the name of Stovall

Trucking, LLC occurred.

      12.    On October 25, 2019, an ACH transfer in the amount of $4,016,667.19

was made from Wells Fargo Bank account number 31966 in the name of Xcel Energy

subsidiary, Northern States Power Company, to Bank of America account number

488079956927 in the name of Stovall Trucking, LLC.




                                           3
Case 1:19-mc-00121-MEH Document 1 Filed 11/21/19 USDC Colorado Page 5 of 7




      13.    On October 25, 2019, an ACH transfer in the amount of $358,047.17 was

made from Wells Fargo Bank account number 2391424617 in the name of Xcel Energy

subsidiary, Southwestern Public Service Company, to Bank of America account number

488079956927 in the name of Stovall Trucking, LLC.

      14.    On October 28, 2019, an ACH transfer in the amount of $52,418.16 was

made from Wells Fargo Bank account number 2391424617 in the name of Xcel Energy

subsidiary, Southwestern Public Service Company, to Bank of America account number

488079956927 in the name of Stovall Trucking, LLC.

      15.    On October 31, 2019, an ACH transfer in the amount of $369,453.90 was

made from Wells Fargo Bank account number 1010004305 in the name of Xcel Energy

subsidiary, Public Service Company of Colorado, to Bank of America account number

488079956927 in the name of Stovall Trucking, LLC.

      16.    After the ACH transfers occurred, Xcel Energy contacted Wanzek

Construction. Wanzek Construction confirmed that they did not send the September 16,

2019, email requesting a payment update.

      17.    Bank of America closed Bank of America account number 488079956927

in the name of Stovall Trucking, LLC, based on suspicious activity occurring in the

account. The funds in the account were transferred to Bank of America hold harmless

account under internal identification of Party ID # 15009242739.

                                     CONCLUSION
      18.    Based on the foregoing, there is probable cause to believe that the funds

held in the bank account described above, constitute or were derived from proceeds

traceable to violations of Title 18, United States Code, Section 1343.


                                            4
Case 1:19-mc-00121-MEH Document 1 Filed 11/21/19 USDC Colorado Page 6 of 7




       19.    Further, Title 18, United States Code, Section 984 provides that the

government need not identify the specific property involved in an offense that is the

basis for the forfeiture if the property involved is funds deposited into a financial account

when the forfeitable funds were placed into that account within the prior year.

       20.    Therefore, there is probable cause to believe the funds in the following

account is subject to seizure pursuant to 18 U.S.C. § 981(b), and forfeiture of the United

States pursuant to 18 U.S.C. § 981 (a)(1)(C).

              a. All funds up to the amount of $4,796,586.42 transferred to Bank of

                 America account number 488079956927 in the name of Stovall

                 Trucking, LLC, held in Bank of America hold harmless account under

                 internal identification of Party ID # 15009242739.

       21.    In consideration of the foregoing, I request that the court issue the

application for Seizure Warrant authorizing the seizure of all funds up to the amount of

$4,796,586.42 in the Subject Account.

       I, Deborah Sikiyan, a Special Agent with the Federal Bureau of Investigation,

being duly sworn according to law, hereby state that the facts stated in the foregoing

affidavit are true and correct to the best of my knowledge, information and belief.




                                                  s/ Deborah Sikiyan
                                                  Deborah Sikiyan
                                                  Special Agent
                                                  Federal Bureau of Investigation



                                              5
Case 1:19-mc-00121-MEH Document 1 Filed 11/21/19 USDC Colorado Page 7 of 7




     Reviewed and submitted by Laura Hurd, Assistant United States Attorney.
                                               21st
     Subscribed and sworn to before me on the _______of November, 2019.


                                     ________________________________
                                     UNITED STATES MAGISTRATE JUDGE
                                     UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLORADO




                                        6
